Citation Nr: 0304442	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

The issues of entitlement to service connection for tinnitus, 
chronic obstructive pulmonary disease, and a skin disorder, 
including chloracne, and the issues of entitlement to an 
initial rating in excess of 10 percent for post-traumatic 
stress disorder (PTSD) for the period from September 8, 1994, 
through November 6, 1996, entitlement to an initial rating in 
excess of 30 percent for PTSD for the period from November 7, 
1996, and the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and a psychiatric social worker


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February 1975 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

By January 1998 rating decision, the RO granted service 
connection for PTSD, assigning an initial 10 percent rating, 
effective from September 8, 1994.  The veteran duly appealed 
the RO determination.  Thereafter, in a September 1998 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 30 percent, effective from May 14, 1998.  Pursuant to a 
hearing officer's decision in March 2001, the effective date 
for the increase to 30 percent was changed to November 7, 
1996.

By November 1999 rating decision, the RO denied a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran duly appealed.  

In September 2001, the Board remanded the matter for 
additional development of the evidence and due process 
considerations.  While the matter was in remand status, by 
July 2002 rating decision, the RO denied service connection 
for bilateral hearing loss, tinnitus, chronic obstructive 
pulmonary disease, and a skin disorder, including chloracne.  
The veteran duly appealed the RO's decision; thus, those 
issues are now before the Board.  

The Board is undertaking additional development on the issues 
of service connection for tinnitus, chronic obstructive 
pulmonary disease, and a skin disorder, and the issues of 
entitlement to higher initial ratings for PTSD and a total 
rating based on individual unemployability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
complete, the Board will provide notice of the development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice to the veteran and his representative and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing these issues.


FINDING OF FACT

The medical evidence of record shows that the veteran does 
not have a bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
entitlement to service connection for bilateral hearing loss.  
Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA has notified the veteran 
of the provisions of the VCAA, the evidence of record, and 
the reasons for the denial of his claim in several documents, 
including the Board's September 2001 remand, the July 2002 
rating decision, and the January 2003 Statement of the Case.  
See also November 2002 letter from RO.  These documents also 
advised of VA's duties under the VCAA, as well as the 
veteran's responsibility to submit or identify evidence.  
Thus, the Board finds that VA has satisfied its duties to 
notify the veteran under the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical and personnel 
records are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2002).  There is no indication of 
relevant, outstanding records.  The RO has also obtained a VA 
audiometric examination in this case.  Given the conclusive 
findings on this examination, there is no need for an 
additional VA medical opinion, in light of the nature of the 
issue on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  For all the foregoing reasons, 
the Board concludes that VA's duties to the veteran have been 
fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his December 1976 
military discharge medical examination, his ears were normal 
on clinical evaluation and audiometric testing showed left 
ear pure tone thresholds of 10, 10, 5, 10, 5, and 0 decibels 
at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 hertz, 
respectively.  Right ear pure tone thresholds were 15, 5, 5, 
5, 5, and 5 decibels at the same tested frequencies.

Service personnel records show that the veteran had ten 
months and one day of sea service, including aboard the 
U.S.S. Enterprise and U.S.S. Hancock.  His military 
occupational specialty was aviation boatswain's mate.  

In July 1983, the veteran filed an application for VA 
compensation benefits, including service connection for PTSD.  
His application is silent for any mention of hearing loss.  
Medical records obtained in connection with this claim are 
negative for complaints or findings of hearing loss.  

In June 1988 and May 1991, the veteran submitted applications 
for nonservice-connected pension benefits.  His applications 
are silent for any notation of a hearing loss disability, as 
are medical records obtained in connection with these claims.

In September 1994, the veteran submitted a request to reopen 
his claim of service connection for a psychiatric disorder.  
His application is silent for any mention of hearing loss.

Medical records obtained in support of his claim include VA 
and private clinical records, dated from March 1983.  In 
pertinent part, these records show that in January 1990, the 
veteran sought evaluation for numerous complaints, including 
decreased hearing and chronic ear pain.  On examination, the 
drums, middle ears, and canals were "quite normal."  The 
veteran's hearing was also noted to be normal.  The examiner 
noted that no treatment was indicated.  

On VA general medical examination in January 1996, the 
veteran registered numerous complaints.  However, hearing 
loss was not among his complaints.  

In February 1996, the veteran underwent neurological 
evaluation.  He reported a past medical history of conditions 
such as high blood pressure and rheumatic fever.  He made no 
mention of any hearing loss.  On examination, his hearing was 
tested grossly; the veteran was able to hear rubbed fingers 
at 5 centimeters, bilaterally.  
Subsequent VA clinical records show that in November 1998, a 
physical examination was performed at which it was noted that 
the veteran's tympanic membranes were clear.  In November 
1999, the veteran complained of pain in both ears.  

In a November 1999 letter, a VA physician indicated that she 
had been treating the veteran for three years.  She indicated 
that in the performance of his military duties, the veteran 
was "continually exposed to acoustic trauma which has now 
impacted on his hearing acuity..."  

Subsequent VA clinical records show that in February 2000, 
the veteran's complaints included ear pain.  The examiner 
indicated that she saw no evidence of significant erythema of 
the ears.  The remaining outpatient treatment records show 
periodic, subjective complaints of ear pain, with no 
objective evidence of any abnormality, including a bilateral 
hearing loss disability.

In May 2002, the veteran was afforded a VA medical 
examination, at which he questioned his hearing acuity on the 
basis that he had to have his wife repeat things 
occasionally, and turned up the television louder than she 
would prefer.  The veteran claimed that he had been exposed 
to "significant noise levels on a regular basis" in 
service.  Since his separation from service, he indicated 
that he worked in construction, performed care tune-ups, and 
was a group home director for developmentally delayed 
individuals.  The veteran indicated that his hobbies included 
hunting, but claimed that he always wore hearing protection.  
Audiometric testing showed left ear pure tone thresholds of 
25, 25, 20, 15, and 30 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 20, 25, 20, 25, and 20 decibels at the same 
tested frequencies, respectively.  Speech discrimination was 
100 percent and 96 percent correct on the left and right, 
respectively.  The audiologist concluded that the veteran had 
normal hearing sensitivity throughout the frequency range, 
with excellent discrimination ability.  He indicated that the 
veteran did not meet the criteria for a disability of hearing 
loss based on these results.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Additionally, where an organic disease of the nervous system 
(to include sensorineural hearing loss) develops to a degree 
of 10 percent or more within one year from date of separation 
from service, then such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 3 8 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385 (2002), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



III.  Analysis

The veteran claims that service connection for bilateral 
hearing loss is warranted, as he currently has hearing loss 
as a result of exposure to acoustic trauma in service.

In this case, however, the record contains no probative 
evidence that the veteran currently has hearing loss of 
either ear to the extent necessary to constitute a disability 
for service connection purposes under the applicable 
criteria.  38 C.F.R. 3.385; Hensley, supra.  In fact, the 
veteran's five volume claims folder, containing medical 
records spanning more than twenty-five years, does not 
contain one single piece of probative evidence showing that 
the veteran has ever had a hearing loss disability for VA 
compensation purposes.  The Board has considered the November 
1999 letter from a VA physician to the effect that the 
veteran had been exposed to acoustic trauma in service which 
had "impacted on" his hearing acuity.  However, such 
statement is of limited probative value since it was not 
based on audiometric testing.  On the other hand, the Board 
assigns great probative weight to the May 2002 VA audiometric 
examination which affirmatively determined that the veteran 
does not, in fact, have a hearing loss disability for VA 
compensation purposes.  38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of a current hearing loss disability, as defined by the 
applicable regulation (38 C.F.R. § 3.385), the claim must be 
denied.

Inasmuch as the evidence on file does not show a hearing loss 
disability, and a recent thorough VA audiological examination 
specifically ruled out the claimed disorder, as noted above, 
the Board must conclude that the evidence is sufficient to 
adjudicate this appeal and no additional development, to 
include a medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See 38 
U.S.C.A. § 5103A(d).

As the preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


                                                            
ORDER

Service connection for bilateral hearing loss is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

